The orphans court, as will appear by the opinion of Judge Kirkpatrick, supra, refused probate to the paper offered as a will, on the ground of lack of testamentary capacity, but considered that there was no satisfactory evidence to show undue influence. The vice-ordinary concurred in the view that testamentary capacity was wanting, but seem to have considered that there was ground for the conclusion that undue influence was also made out.
Our examination and consideration of the evidence and of the arguments and briefs of counsel leads us to a concurrence with the view of Judge Kirkpatrick, shared by the vice-ordinary, that the paper should be refused probate on the ground of lack of testamentary capacity.
Holding this view, we deem it unnecessary to deal with the matter of undue influence as a basis for decision.
For the reasons expressed in the opinion of Judge Kirkpatrick on the phase of testamentary capacity, the decree of the prerogative court, affirming that of the Middlesex orphans court, will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, LLOYD, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 12.
For reversal — None. *Page 349